DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed August 6, 2021, have been considered and are persuasive. The claims are additionally allowable because independent claims 1, 10, and 16 have been amended to recite, essentially, that a validation agent sends probe packets via a first connection to another validation agent and upon determining based on the probe packets that the first connection satisfies a predetermined criteria, establishing a second connection. No single prior art reference discloses this limitation in the context claimed. While US 2004/0243703 to Demmer et al. at paragraph 0082 teaches establishing connections using probe packets, it is believed that modifying the Gummaraju-Earl combination to incorporate the teachings of Demmer to form the claimed invention would require the use of impermissible hindsight reconstruction given the substantially different execution environment of Demmer and the absence of a teaching, suggestion, or motivation to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. SPRINGER

Art Unit 2454



/JAMES E SPRINGER/Primary Examiner, Art Unit 2454